Citation Nr: 1519582	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  10-22 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to January 31, 2013, and in excess of 30 percent thereafter.

2.  Entitlement to an increased initial rating for tinnitus, currently rated as 10 percent disabling.

3.  Entitlement to an initial compensable rating for a traumatic brain injury.

4.  Entitlement to an initial compensable rating for bilateral pinguecula.

5.  Entitlement to an initial compensable rating for bilateral vitreal degeneration with a history of left retinal degeneration.

6.  Entitlement to an initial compensable rating for acne.

7.  Entitlement to an initial compensable rating for genital warts.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to an effective date earlier than December 1, 2014, for the award of increased compensation benefits based on a dependent spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to June 2009.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted service connection for the increased initial rating claims on appeal and denied service connection for hearing loss.  

In a May 2010 rating decision, the RO increased the Veteran's rating to 10 percent effective the day after his separation from service, and in a February 2013 rating decision it increased the Veteran's rating for PTSD to 30 percent effective January 31, 2013.  A November 2014 letter awarded additional benefits for a spouse, effective December 1, 2014.  The Veteran has filed a notice of disagreement with the effective date assigned.

In March 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In March 2015, the Veteran filed a claim for an earlier effective date for the award of service connection for sleep apnea, to include whether there was clear and unmistakable error in the October 2012 rating decision.  Such matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an effective date earlier than December 1, 2014, for the award of increased compensation benefits based on a dependent spouse is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In January and March 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claims for entitlement to an increased rating for tinnitus; entitlement to initial compensable ratings for a traumatic brain injury, acne, genital warts, bilateral pinguecula, and vitreal degeneration; entitlement to service connection for hearing loss; and entitlement to a rating in excess of 30 percent for service-connected PTSD.

2.  For the period of the claim prior to January 31, 2013, the Veteran's PTSD manifested symptoms which more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and conversation normal.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to the issues of entitlement to an increased rating for tinnitus; entitlement to initial compensable ratings for a traumatic brain injury, acne, genital warts, bilateral pinguecula, and vitreal degeneration; entitlement to service connection for hearing loss; and entitlement    to a rating in excess of 30 percent for service-connected PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for a 30 percent disability rating for PTSD for the period prior to January 31, 2013 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The Veteran's appeal for entitlement to a higher initial rating for PTSD, arises   from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records, current treatment records and a VA examination report.   

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to his treatment history and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim for an increased initial rating, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Withdrawal of Claims

In written statements submitted in January and March 2015, the Veteran indicated that he wished to withdraw his appeal of the issues of entitlement to an increased rating for tinnitus; entitlement to initial compensable ratings for a traumatic       brain injury, acne, genital warts, bilateral pinguecula, and vitreal degeneration; entitlement to service connection for hearing loss; and entitlement to a rating in excess of 30 percent for service-connected PTSD.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn  by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and they are dismissed.

Increased Initial Rating

The Veteran disagrees with the denial of a rating in excess of 10 percent for PTSD for the period prior to January 31, 2013, asserting that his PTSD symptoms are worse than what is contemplated by the 10 percent rating assigned in May 2010.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a higher 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

As previously addressed, the Veteran has withdrawn his claim for a rating in excess of 30 percent as indicated by his March 2015 correspondence stating "I am satisfied with the 30 percent evaluation assigned for my PTSD."  Given the withdrawal and dismissal of the claim for a rating in excess of 30 percent, the Board will not address the criteria for a rating in excess thereof.

Here, an October 2009 examiner found that the Veteran had a formal diagnosis of PTSD but opined that his symptoms at that time were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

However, VA treatment records from August and September 2010 generally show that the Veteran reported symptoms including:  frequent nightmares, intrusive memories, easily crying, anger, hypervigilance, avoidance, and isolation.  In a statement submitted by the Veteran's wife in November 2009 she reported that    the Veteran avoided crowds, woke screaming in the night, engaged in high risk behavior including driving recklessly, and angered easily.  Additionally, during his March 2015 hearing the Veteran credibly reported that prior to and since January 31, 2013, he experienced nightmares, sleep impairment, and panic attacks.  He also reported employing avoidance techniques and working in a position that requires minimal interaction with others.

Based on the foregoing evidence, which shows that at times, the Veteran's PTSD manifests by nightmares, anger, sleep impairment, and panic attacks, the Board finds that the criteria for a 30 percent rating for the entire period of the claim prior to January 31, 2013 have been met.  As the Veteran has withdrawn the appeal for an evaluation for PTSD in excess of 30 percent, the Board's action herein grants the benefit sought on appeal, and no further discussion is necessary.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994).


ORDER

The criteria for a 30 percent rating for PTSD for the period of the claim prior to January 31, 2013, are met.

The appeal as to the issue of entitlement to a rating in excess of 30 percent for PTSD is dismissed.

The appeal as to the issue of entitlement to an increased initial rating for tinnitus is dismissed.

The appeal as to the issue of entitlement an initial compensable rating for a traumatic brain injury is dismissed.

The appeal as to the issue of entitlement to an initial compensable rating for bilateral pinguecula is dismissed.

The appeal as to the issue of entitlement to an initial compensable rating for bilateral vitreal degeneration with history of left retinal degeneration is dismissed.

The appeal as to the issue of entitlement to an initial compensable rating for acne is dismissed.

The appeal as to the issue of entitlement to an initial compensable rating for genital warts is dismissed.

The appeal as to the issue of entitlement to service connection for hearing loss is dismissed.


REMAND

The Board notes that the Veteran was notified of the effective date of his increased compensation benefits based on a dependent spouse by letter dated in November 2014.  The Veteran submitted a notice of disagreement in December 2014, but a statement of the (SOC) has not yet been issued.  Accordingly, the Board finds that a remand of this claim for issuance of an SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claim should be returned to the Board only if the Veteran perfects an appeal as to the issue in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the issue is REMANDED for the following action:

The AOJ should issue a statement of the case concerning the issue of entitlement to an earlier effective date for the award of increased compensation benefits based on a dependent spouse so that the Veteran may have the opportunity to complete an appeal as to that issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


